Citation Nr: 1729997	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

The propriety of the reduction of the disability rating for bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from March 1953 to November 1956 and from May 1958 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that reduced the rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  

The Board observes that in its October 2013 decision (noted above), the RO framed the issue as a reduction of the rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  The Board notes, however, that in a March 2013 statement of the case and a September 2015 supplemental statement of the case, the RO framed the issue as entitlement to an increase in a 20 percent rating for bilateral hearing loss.  The Board notes that in his February 2014 notice of disagreement to the October 2013 RO decision (noted above), the Veteran disagreed with the reduction of the disability rating for his service-connected bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has consistently declared that it erroneous for the VA to fail to characterize a claim contesting a reduction in a rating as such.  See Snyder v. Gober, 14 Vet. App. 154 (2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  That alone, however, is not dispositive; rather the Court looks beyond VA's framing of the issue to determine whether the decision considered the relevant evidence as well as the pertinent laws and regulations governing reductions.  See Johnson v. West, 11 Vet. App. 240, 241-42 (1998).  In this case the October 2013 RO decision properly addressed the issue as the propriety of the reduction of the disability rating for bilateral headaches from 80 percent to 20 percent, effective January 1, 2014.  Additionally, the Veteran has limited his appeal to the issue of the propriety of the reduction of a disability rating for his service-connected bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  Therefore, the Board notes that an increased rating claim is not currently before the Board.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (rating reduction claims are separate from increased ratings claims).  

The Board notes that in a July 2017 informal hearing presentation, the Veteran's representative appeared to raise the issue of entitlement to an increased rating for bilateral hearing loss.  There is no indication that the Veteran and/or his representative have filed the proper form as to that possible claim.  See 38 C.F.R. § 3.155 (a) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2004 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from noncompensable (0 percent) to 30 percent, effective May 12, 2004.  

2.  In March 2012, the RO increased the rating for the Veteran's bilateral hearing loss from 30 percent to 80 percent, effective January 17, 2012.  

3.  In March 2013, the RO proposed to reduce the rating for the Veteran's bilateral hearing loss from 80 percent to 20 percent.  

4.  In an October 2013 decision, the RO reduced the disability rating for the Veteran's bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  

5.  At the time of the reduction, the evidence did not demonstrate sustained improvement in the Veteran's bilateral hearing loss to the 20 percent level.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for bilateral hearing loss, effective January 1, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2016).  

The Veteran contends that he is entitled to restoration of an 80 percent rating for his service-connected bilateral hearing loss, effective January 1, 2014.  He essentially maintains that the 80 percent rating should be restored because his bilateral hearing loss has not improved and his military record has not been considered.  

In this case, a March 2013 RO decision proposed to reduce the rating for the Veteran's service-connected bilateral hearing loss from 80 percent to 20 percent.  In a March 2013 letter, the RO informed the Veteran of the proposed rating reduction and set forth all the material facts and reasons for the reduction.  The March 2013 letter included a copy of the March 2013 proposal to reduce the rating for his bilateral hearing loss, informed the Veteran that he could submit additional evidence to show that the change should not be made, and that if no additional evidence was received within 60 days, his disability rating would be reduced.  The Veteran was also advised that he could request a hearing to present evidence or argument on any point in his claim.  

The Veteran did submit evidence pertaining to his bilateral hearing loss within the 60 day period.  He submitted an April 2013 audiological evaluation report from Ward Hearing LLC.  The Veteran did not specifically request a hearing in response to the March 2013 letter.  In a subsequent October 2013 decision, the RO implemented the proposed reduction, effective January 1, 2014.  The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) for the reduction of the disability rating from 80 percent to 20 percent, effective January 1, 2014, for the Veteran's bilateral hearing loss were properly carried out by the RO.  

As the RO has met the procedural requirements associated with a reduction, the next question is whether the reduction was proper based on the evidence of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  

An August 2004 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from noncompensable (0 percent) to 30 percent, effective May 12, 2004.  A January 2011 RO decision continued a 30 percent rating for the Veteran's service-connected bilateral hearing loss.  A March 2012 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss from 30 percent to 80 percent, effective January 17, 2012.  A March 2013 RO decision proposed to reduce the rating for the Veteran's bilateral hearing loss from 80 percent to 20 percent.  A subsequent October 2013 RO decision reduced the rating for the Veteran's bilateral hearing loss from 80 percent to 20 percent, effective January 1, 2014.  

The Veteran's 80 percent rating for his service-connected bilateral hearing loss was assigned from January 17, 2012 to December 31, 2013, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those that have been in effect for less than five years.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id. 

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.  

The Board observes that the 80 percent rating for the Veteran's bilateral hearing loss was in effect for less than five years.  The Board notes, however, that the 30 percent rating for the Veteran's bilateral hearing loss was actually in effect from May 12, 2004 to January 16, 2012, a period of over 7 years.  

Specifically, in certain rating reduction cases such as when the rating is in effect for more than five years, recipients of compensation are to be afforded greater protections.  38 C.F.R. § 3.344 (2016).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on employability.  38 C.F.R. § 3.343 (2016).

Under the criteria of § 3.344, the RO must find the record clearly reflects a finding of material improvement in the underlying disability and it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (b) (2016); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 413.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

VA treatment records dated from August 2009 to September 2010 show treatment for disorders, including bilateral hearing loss.  

A December 2010 audiological examination for the VA (performed by QTC Medical Services) reveals pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
65
60
70
LEFT
N/A
50
60
65
75

The average pure tone threshold in the Veteran's right ear was 63 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The average pure tone threshold in the Veteran's left ear was 63 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The diagnosis was mild to severe sensorineural hearing loss, bilaterally.  The examiner indicated that in the Veteran's right ear, he had moderately severe bilateral hearing loss, and that in his left ear, he had moderately severe bilateral hearing loss.  The examiner also stated that the Veteran's bilateral hearing loss had no effect on his usual occupation because he was retired.  The examiner indicated that in regard to his daily activities, the Veteran had a decreased ability to hear or understand the television and conversations, including on the telephone.  

A January 17, 2012 audiological examination for the VA (performed by QTC Medical Services) reveals pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
70
70
75
LEFT
N/A
60
65
75
75

The average pure tone threshold in the Veteran's right ear was 69 decibels and the speech recognition ability, using the Maryland CNC Test, was 34 percent.  The average pure tone threshold in the Veteran's left ear was 69 decibels and the speech recognition ability, using the Maryland CNC Test, was 36 percent.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies, in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies, in the left ear.  The examiner reported that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had problems hearing conversations and the television.  

A February 2013 audiological examination for the VA (performed by QTC Medical Services) reveals pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
60
70
75
LEFT
N/A
60
65
75
75

The average pure tone threshold in the Veteran's right ear was 66 decibels and the speech recognition ability, using the Maryland CNC Test, was 80 percent.  The average pure tone threshold in the Veteran's left ear was 69 decibels and the speech recognition ability, using the Maryland CNC Test, was 76 percent.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies, in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies, in the left ear.  The examiner reported that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  

An April 2013 private audiological evaluation report from Ward Hearing LLC., reveals pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
65
60
75
LEFT
N/A
50
60
65
70

The average pure tone threshold in the Veteran's right ear was 63 decibels and the speech recognition ability, using the Maryland CNC Test, was 64 percent.  The average pure tone threshold in the Veteran's left ear was 61 decibels and the speech recognition ability, using the Maryland CNC Test, was 68 percent.  The diagnosis was moderate to severe bilateral sensorineural hearing loss.  The examiner reported that as a result of his bilateral hearing loss, the Veteran had difficulty hearing and understanding in most listening situations.  The examiner indicated that background noise and more than one person speaking at a time caused the Veteran to have difficulty understanding speech.  

The Board observes that the December 2010 audiological examination for the VA (performed by QTC Medical Services) renders decibel averages and speech discrimination scores that correlate to auditory acuity Level III in the right ear and auditory acuity Level III in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear, but not the left ear, findings do qualify for consideration under Table VIA of 38 C.F.R § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level V.  As the result under Table VIA is higher for the right ear, Table VIA will be used for the right ear, and Table VI will be used for the left ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 10 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

A January 17, 2012 audiological examination for the VA (performed by QTC Medical Services) renders decibel averages and speech discrimination scores that correlate to auditory acuity Level XI in the right ear and auditory acuity Level IX in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level V and his hearing level in his left ear translated to auditory acuity Level V.  As the results under Table VI are higher for both ears, Table VI will be used for the Veteran's right ear and his left ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant an 80 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

A February 2013 audiological examination for the VA (performed by QTC Medical Services) renders decibel averages and speech discrimination scores that correlate to auditory acuity Level IV in the right ear and auditory acuity Level IV in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level V and his hearing level in his left ear translated to auditory acuity Level V.  As the results under Table VIA are higher for both ears, Table VIA will be used for the Veteran's right ear and his left ear.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 20 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

An April 2013 audiological evaluation report from Ward Hearing LLC., renders decibel averages and speech discrimination scores that correlate to auditory acuity Level VI in the right ear and auditory acuity Level VI in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes that the right ear and left ear findings do not qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 20 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The Board observes that although the Veteran has essentially indicated that his bilateral hearing loss has not improved, the results of the February 2013 audiological examination for the VA (performed by QTC Medical Services) and the April 2013 audiological evaluation from Ward Hearing LLC., do show significant improvement from the 80 percent disability rating shown pursuant to the January 17, 2012 audiological examination for the VA (performed by QTC Medical Services).  Therefore, pursuant to the provisions of 38 C.F.R. § 3.105(e) and 3.344(c), a reduction from an 80 percent rating is proper, as such rating was in effect for less than five years.  The Board notes, however, that the Veteran was also in receipt of a 30 percent rating for his bilateral hearing loss for more than five years.  In such cases, under the criteria of § 3.344, the RO must find the record clearly reflects a finding of material improvement in the underlying disability and it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (b) (2016); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 413.  

The Board observes that the Veteran is competent to report his symptoms in regard to his bilateral hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the April 2013 audiological evaluation report from Ward Hearing LLC., indicates that the Veteran had difficulty hearing and understanding in most listening situations.  The examiner also stated that background noise and more than one person speaking at a time caused the Veteran to have difficulty understanding speech.  Additionally, a prior January 17, 2012 examination report for the VA (performed by QTC Medical Services) indicates that the Veteran's bilateral hearing loss impacts his ordinary conditions of daily life, including his ability to work, in that he has problems hearing conversations and the television.  An even earlier December 2010 audiological examination for the VA (performed by QTC Medical Services) notes essentially similar information.  Given the above evidence, the Board cannot find that there was material improvement in the underlying disability under the ordinary conditions of life in regards to the 30 percent disability rating assigned for the Veteran's bilateral hearing loss.  

Therefore, the Board finds that the rating reduction to 20 percent was improper, and that the Veteran's 30 percent rating should be restored for the period since January 1, 2014.  









ORDER

The reduction in rating was not proper at the 20 percent rating; restoration of a 30 percent rating for bilateral hearing loss since January 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


